Citation Nr: 1146192	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-04 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for erectile dysfunction.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1982 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  Service connection is in effect, in pertinent part, for osteochondrosis of the low back with radiculopathy, rated 40 percent disabling.

2.  The Veteran's erectile dysfunction is at least as likely as not caused by his service connected osteochondrosis L5/S1 with radiculopathy.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, erectile dysfunction is proximately due to or the result of a service connected disability. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claims is required at this time.  


 Service connection

The Veteran contends that he has erectile dysfunction as a result of his service or a service connected disability.  Specifically, the Veteran contends that his erectile dysfunction was caused by his service connected back disability.  The Veteran is presently service connected for, in pertinent part, osteochondrosis L5/S1 with radiculopathy, rated 40 percent disabling.

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran was examined by a VA contract examiner in June 2006.  At that time, the Veteran reported that approximately 7 months ago he began having problems with getting and maintaining erections.  Since that time, his back pain was more intense.  The back pain reached a level at which the Veteran could no longer walk standing straight and he currently walked hunched over and contorted towards the side.  The Veteran eventually developed complete erectile dysfunction.  After a genitourinary examination of the Veteran was conducted, the examining physician opined that the Veteran had complete erectile dysfunction, most likely resulting from corresponding nerve compression with the Veteran having a history of back pains.  Testes were of normal size and consistency and no abnormality of the penis was noted.

This evidence shows that it is at least as likely as not that the Veteran's erectile dysfunction is caused or aggravated by his service connected back disability.  The VA contract examining physician noted that this relationship was "most likely."  There is no medical evidence to the contrary.

All reasonable doubt has been resolved in favor of the Veteran.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Secondary service connection for erectile dysfunction is granted. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


